UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 06-2117



JERRY MOZES; MELVA TAMPUBOLON; J.M.; Y.M.,

                                                           Petitioners,

             versus


ALBERTO R. GONZALES, Attorney General,

                                                            Respondent.




                               No. 07-1173



JERRY MOZES; MELVA TAMPUBOLON; J.M.; Y.M.,

                                                           Petitioners,

             versus


ALBERT R. GONZALES, Attorney General,

                                                            Respondent.



            On Petitions for Review of Orders of the
                   Board of Immigration Appeals
      (A95-395-016; A98-710-635; A98-710-636; A98-710-637)


Submitted:    May 30, 2007                   Decided:   July 5, 2007
Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Petitions denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioners. Peter D. Keisler, Assistant Attorney
General, Leonard Schaitman, Peter R. Maier, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            In these consolidated petitions for review, Jerry Mozes,

his wife, Melva Tampubolon, and their two minor children, natives

and citizens of Indonesia (“Petitioners”), petition for review of

two separate orders of the Board of Immigration Appeals (“Board”).

In No. 06-2117, the Board adopted and affirmed the immigration

judge’s decision denying the Petitioners’ requests for asylum,

withholding of removal, and protection under the Convention Against

Torture, and in No. 07-1173, the Board denied their motion to

reopen.

            In     their   petition     for    review    in    No.   06-2117,    the

Petitioners      challenge    the     determination      that    they   failed    to

establish their eligibility for asylum.                 To obtain reversal of a

determination denying eligibility for relief, an alien “must show

that the evidence he presented was so compelling that no reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                        We have

reviewed the evidence of record and conclude that the Petitioners

fail   to   show    that   the      evidence   compels     a    contrary   result.

Moreover,     we    find     that    substantial    evidence         supports    the

immigration judge’s determination that the Petitioners failed to

meet their burden of establishing that it would not be reasonable

for them to relocate to another part of Indonesia.                    See 8 C.F.R.




                                       - 3 -
§ 1208.13(b)(3)(i) (2006).       We therefore uphold the denial of

asylum relief.

           Additionally, we uphold the denial of the Petitioners’

request for withholding of removal.      “Because the burden of proof

for withholding of removal is higher than for asylum—even though

the facts that must be proved are the same—an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3).”         Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).       Because the Petitioners fail to

show that they are eligible for asylum, they cannot meet the higher

standard   for    withholding   of   removal.     See   also   8   C.F.R.

§ 1208.16(b)(1)(i)(B) (2006) (providing that an alien is not

eligible for withholding of removal if internal relocation is a

reasonable option).*    Accordingly, we deny the petition for review

in No. 06-2117.

           In No. 07-1173, we find that the Petitioners have failed

to raise any issues pertaining to the Board’s denial of their

motion to reopen.      We therefore find that they have failed to

preserve any issues for review, see Edwards, 178 F.3d at 241 n.6,




     *
      In their brief before this court, the Petitioners have failed
to raise any challenges to the denial of their request for
protection under the Convention Against Torture. We therefore find
that they have waived appellate review of this claim.           See
Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir.
1999).

                                 - 4 -
and deny the petition for review for the reasons stated by the

Board. See In re: Mozes, No. A95-395-016(L) (B.I.A. Feb. 8, 2007).

          Accordingly, we deny both petitions for review.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                  PETITIONS DENIED




                              - 5 -